Citation Nr: 1631561	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable rating for service-connected fracture of left fifth finger.

2. Entitlement to a compensable rating for service-connected scar on left fifth finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from February 1985 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for the Veteran's left little finger disability and left hand scar and assigned a noncompensable rating for each.  The Veteran disagreed with the rating and perfected this appeal.

The Veteran initially requested a Board hearing before a Veterans Law Judge to address the claims on appeal.  See VA Form 9 dated December 19, 2011.  A Travel Board hearing was scheduled for July 10, 2013.  However, the Veteran failed to appear for the hearing and has not provided good cause for his absence.  Consequently, the case will proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to a compensable rating for service-connected fracture of left fifth finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 24, 2011, the Veteran's scar on the left hand was not shown to be painful or unstable and was of an area less than 6 square inches (77 square centimeters).

2.  For the period beginning October 24, 2011, the Veteran's scar on the left hand was painful and was of an area less than 6 square inches (77 square centimeters). 


CONCLUSIONS OF LAW

1.  For the period prior to October 24, 2011, the criteria for a compensable rating for the left hand scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).  

2. For the period beginning October 24, 2011, the criteria for a compensable rating for the left hand scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in November 2010 and October 2011.  As discussed in further detail below, the VA assessments include clinical findings, and diagnoses, and the findings were supported by medical rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence demonstrates that staged ratings are warranted for the Veteran's left hand scar disability.

The Veteran has been awarded service connection for a scar on the left hand, which has been rated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran's treatment records do not demonstrate any complaints or treatments for his left hand scar.

At the 2010 VA examination, the scar measured at 3 cm by 0.2 cm.  The examiner described the scar as hypopigmented, nontender to examination, stable, superficial and flat.  There was no evidence of inflammation or limitation of motion or function.  The Veteran had full opposition to all four fingers in all four fingers and could move fully to the transverse crease.  See VA Examination dated November 2, 2010.

In the 2011 VA examination, the examiner noted that the total area of the scar was two square centimeters.  The examiner also noted that the Veteran's reports of radiating pain and numbness from the scar to the ulnar aspect of his hand at times.  See VA Examination dated October 24, 2011.

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's left hand scar is not warranted for the period prior to October 24, 2011.  During this period, the scar did not exceed 6 square inches (39 sq. cm.) as contemplated by a higher evaluation under Diagnostic Code 7801 or Diagnostic Code 7802.  Moreover, the 2010 examination reveals that there was no limitation of motion or function associated with the scar.  With respect to Diagnostic Code 7804, the November 2010 examination reveals that the scar was stable and not tender.  The evidence does not show the presence of a tender or painful scar prior to October 2011.      

However, beginning with the October 2011 examinaiton, there is evidence of pain and numbness in the scar that radiates into the ulnar hand.  Thus, a 10 percent rating is warranted from October 24, 2011, the first time the pain in the scar is demonstrated.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A higher evaluation for the scar is not warranted as there is no evidence at any point in the appeal period of a scar that is between 77 square centimeters and 456 square centimeters (Diagnostic Code 7801) nor is there evidence of more than on scar that is painful or unstable (Diagnostic Code 7804).

Extraschedular Evaluation

Consideration has been given to the possibility of assignment of extraschedular evaluations under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, with regard to the Veteran's service connected left fifth finger scar, the schedular criteria are fully adequate.  The schedule fully contemplates the Veteran's allegations of pain and functional impairment associated with scar including the extent and appearance of his scar.  Thus, no further discussion of 38 C.F.R. § 3.321(b) is required



ORDER

Entitlement to a compensable rating for the period prior to October 24, 2011 for a left little finger scar is denied.

Entitlement to a compensable rating for the period beginning October 24, 2011 for a left little finger scar is granted.  


REMAND

Left Hand Finger Fracture 



While the Board regrets additional delay, additional development is necessary prior to appellate adjudication.  

Following a December 2011 Supplemental Statement of the Case (SSOC), the Veteran continued to receive treatment at VA treatment facilities; the records have been associated with the claims file following the December 2011 SSOC.  In a 2015 treatment note, the Veteran's grip strength was noted as limited due to his issue with the left little finger.  See VA Treatment Noted dated June 10, 2015.  The agency of original jurisdiction is to furnish the Veteran an SSOC if the AOJ receives additional pertinent evidence after the most recent SSOC has been issued or for any other reason a prior SSOC is inadequate.  38 C.F.R. § 19.31(b).  Here, the issue on appeal was not readjudicated with consideration of the new evidence of record in a subsequent SSOC.  As this evidence was obtained by the RO and a waiver has not been submitted regarding this evidence, a remand is required.

Moreover, the medical evidence of record demonstrates that in addition to pain, the Veteran reports numbness that radiates to the ulnar aspect of the left hand.  See VA Examination dated October 24, 2011.  On remand, the Veteran should be afforded an examination to ascertain the nature and extent of any neurological manifestations associated with his left fifth finger fracture.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the claim on appeal and associate them with the claims file.  

2.  Arrange for the Veteran to be examined by an appropriate medical professional to assess the current nature and severity of laceration residuals of a fracture of the left fifth finger.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.

Based on review of the record, an interview with the Veteran, and an examination, the examiner should identify the nature and severity of all symptoms (and related impairment of function) associated with the Veteran's service-connected left fifth finger.  The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  

The examiner should specifically comment as to: (i) whether there are any functional limitations of the left wrist and/or left hand associated with the service-connected left fifth finger disability; (ii) whether the service-connected left fifth finger disability results in any neurologic and/or muscle impairment; (iii) whether the left fifth finger is favorably or unfavorably ankylosed; and (iv) whether there is any limitation of motion of other digits or interference with overall function of the hand associated the service-connected left fifth finger disability. 

The examiner should also provide an opinion concerning the impact of the Veteran's left fifth finger disability on his ability to work, to include how the left fifth finger disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his left fifth finger disability. 

A rationale should be provided for any opinion offered.

3. After taking any additional development warranted for the Veteran's claim for his left little finger, readjudicate the Veteran's claim upon consideration of all evidence, to include the most recent VA examination and treatment records, and issue an SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


